— Order of April 20, 1960, insofar as appealed from, unanimously reversed, without costs of this appeal to either party, and motion granted, without costs. Order of April 6, 1959, unanimously reversed and the judgment based thereon vacated, without costs. Memorandum: While we do not condone the nnseemly delay in the prosecution of this action by the plaintiff and her attorney, nevertheless, under all the facts and circumstances of the case, in the exercise of a reasonable discretion, the motion should have been granted. We also give consideration to the fact that there is an action still pending arising out of the same accident which must be tried in any event. (See Speier v. St. Francis Church, 3 A D 2d 732.) (Appeal from judgment and order of Erie Special Term dismissing the action for failure to prosecute; also appeal from certain parts of an order of Erie Special Term denying motion of plaintiff to vacate above order of Fisher, J.) Present — Williams, P. J., Bastow, Goldman and Noonan, JJ.